The appeal brings for review final decree of foreclosure of an alleged vendor's lien.
Defendants were served with process and appeared by counsel in the cause and thereafter suffered decree pro confesso to be entered against them and the cause to proceed ex parte.
The questions attempted to be presented here may have been of merit had they been presented in due course in the court below. They were not so presented and, therefore, we may not now adjudicate them. *Page 290 
The decree must be affirmed.
So ordered.
Affirmed.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur in the opinion and judgment.